DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the light-transmitting electrode" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-9 and 19 do not make definite the deficiencies of claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2010/0051973) (“Kobayashi”) in view of Nendai et al. (US 2019/0189715) (“Nendai”).
With regard to claim 1, fig. 10B of Kobayashi discloses a light-emitting element comprising: a reflective electrode 14; a light-transmitting electrode 16 over the reflective electrode 14 and in direct contact with a top surface of the reflective electrode 14, the light-transmitting electrode 16 including a conductive oxide (“pixel electrodes 16 are made of a transparent, electrically conductive oxide material, such as ITO (indium tin oxide)”, par [0092]); a partition wall 12 over the light-transmitting electrode 16, the partition wall 12 having a first opening (opening for light-emitting element Ub) and a 
Kobayashi does not disclose that the light-transmitting electrode continuously extends from the first opening to the second opening across the partition wall.
However, figure 7 of Nendai discloses that the light-transmitting electrode (“transparent conductive layer is made for example of indium tin oxide (ITO)”, par [0165]) continuously extends from the first opening (122z1 at 100aB) to the second opening (122u at 100aB) across the partition wall (122w1 at 100aB).
Therefore, it would have been obvious to one of ordinary skill in the art to form the wall of Kobayashi with a first and second opening for each of the pixel electrode layers taught in Nendai in order to provide an organic electroluminescence (EL) display panel with high luminous efficiency and uniformize film thickness of light emitting layers in each pixel to suppress luminance unevenness and with a low-cost ink application method for a reflector.  See par [0048] of Nendai. 
With regard to claim 2, figure 10B of Kobayashi discloses a structure of the electroluminescence layer 18 in the region overlapping with the first opening (opening of 
With regard to claim 3, Kobayashi does not disclose an area of the second opening is smaller than an area of the first opening.
However, figures 4B and 7 of Nanedai discloses an area of the second opening 122u is smaller than an area of the first opening 122z1.
Therefore, it would have been obvious to one of ordinary skill in the art to form the wall of Kobayashi across the bar as taught in Nendai in order to provide a high luminous efficiency and uniformize film thickness of light emitting layers in each pixel to suppress luminance unevenness, with a low-cost ink application method for a reflector.  See par [0048] of Nendai. 
With regard to claim 4, figure 10B of Kobayashi discloses that the electroluminescence layer 18 is configured to be blue-emissive (light emitting functional layer 18 for light-emitting element Ub).
With regard to claim 5, figure 10B of Kobayashi discloses a display device comprising: a first pixel Ub and a second pixel Ug, wherein: the first pixel Ub comprises: a first reflective electrode (light-reflecting layer 14 at light-emitting element Ub); a first light-transmitting electrode (pixel electrode 16 at light-emitting element Ub) over the first reflective electrode (14 at Ub) and in direct contact with a top surface of the first reflective electrode (14 at Ub), the first light-transmitting electrode (16 at Ub) including a conductive oxide (“pixel electrodes 16 are made of a transparent, electrically conductive oxide material”, par [0141]); a partition wall 12 over the first light-transmitting electrode (16 at Ub), the partition wall 12 having a first opening (opening in wall 12 at light-
Kobayashi does not disclose that the partition wall having a first opening and a second opening which overlap with the first light-transmitting electrode; a first electroluminescence layer overlapping with the first opening and the second opening; and the light-transmitting electrode continuously extends from the first opening to the second opening across the partition wall.
However, figures 4B and 7 of Nendai discloses that the partition wall 122w1 having a first opening (first opening 122z1 at luminous region 100aB) and a second opening (second opening 122u at 100aB) which overlap with the first light-
Therefore, it would have been obvious to one of ordinary skill in the art to form the wall of Kobayashi with a first and second opening for each of the pixel electrode layers taught in Nendai in order to provide an organic electroluminescence (EL) display panel with high luminous efficiency and uniformize film thickness of light emitting layers in each pixel to suppress luminance unevenness and with a low-cost ink application method for a reflector.  See par [0048] of Nendai. 
With regard to claim 6, Kobayashi does not disclose that a structure of the first electroluminescence layer in the region overlapping with the first opening is the same as a structure of the first electroluminescence layer in the region overlapping with the second opening.
However, figures 4B and 7 of Nendai discloses that a structure of the first electroluminescence layer 123B in the region 100aB overlapping with the first opening (122z1 at 100aB) is the same as a structure of the first electroluminescence layer 123B in the region overlapping with the second opening (122u at 100aB).
Therefore, it would have been obvious to one of ordinary skill in the art to form the wall of Kobayashi with a first and second opening for each of the pixel electrode layers taught in Nendai in order to provide an organic electroluminescence (EL) display 
With regard to claim 7, Kobayashi does not disclose an area of the second opening is smaller than an area of the first opening.
However, figures 4B and 7 of Nedai discloses an area of the second opening (122u at 100aB) is smaller than an area of the first opening (122z1 at 100aB).
Therefore, it would have been obvious to one of ordinary skill in the art to form the wall of Kobayashi with a first and second opening for each of the pixel electrode layers taught in Nendai in order to provide an organic electroluminescence (EL) display panel with high luminous efficiency and uniformize film thickness of light emitting layers in each pixel to suppress luminance unevenness and with a low-cost ink application method for a reflector.  See par [0048] of Nendai. 
With regard to claim 8, figure 10B of Kobayashi discloses the first electroluminescence layer (18 at Ub) and the second electroluminescence layer (18 at Ug) are configured to emit light with a first wavelength (blue wavelength) and a second wavelength (green wavelength), respectively, and the first wavelength (blue wavelength) is shorter than the second wavelength (green wavelength).
With regard to claim 9, figure 10B of Kobayashi discloses that the first electroluminescence layer (18 at Ub) is configured to be blue-emissive (“blue color is enhanced in the light-emitting element Ub”, par [0151])).
With regard to claim 18, figure 10B of Kobayashi discloses that the electroluminescence layer 18 is the same in structure between the 
With regard to claim 19, Kobayashi does not disclose that the first electroluminescence layer is the same in structure between the first electroluminescence layer over the first opening and the first electroluminescence layer over the second opening.
However, figures 4B and 7 of Nendai discloses that the first electroluminescence layer 123B is the same in structure between the first electroluminescence layer 123B over the first opening (122z1 at 100aB) and the first electroluminescence layer 123B over the second opening (122u at 100aB).
Therefore, it would have been obvious to one of ordinary skill in the art to form the wall of Kobayashi with a first and second opening for each of the pixel electrode layers taught in Nendai in order to provide an organic electroluminescence (EL) display panel with high luminous efficiency and uniformize film thickness of light emitting layers in each pixel to suppress luminance unevenness and with a low-cost ink application method for a reflector.  See par [0048] of Nendai. 

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1, 5, and 18-19 have been considered and are addressed in the new rejection stated above. 
Claims 2-4 and 7-9 depend on claims 1 and 5 and are addressed above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        6/14/2021